Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1, line 7, ‘each of resin layers’ should read “each of the resin layers”
In claim 1, line 10, ‘a resin block’ should read “the resin block”
Claims 2-10 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 depended on claim 1 recites the limitations "the heating plate" in line 3. There is insufficient antecedent basis for these limitations in the claim. It is unclear which heating plate is claimed. Claim 3 is indefinite.
Claim 9 depended on claim 3 is rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Casellas et al. (US 2017/0072654) in view of Van Ert et al. (US 6,221,291).
Regarding claim 1, Casellas discloses that, as illustrated in Figs. 9-28, a compact block production ([0015], sintering blanks or green bodies (including polymers ([0015], line 6 from bottom)); [0077]) method, comprising:
supplying a material (Fig. 9, item 16 or 22 ([0015]); include polymers ([0015], lines 6-8 from bottom); fillers 18 and 24 ([0263], [0267])) to a compact block forming space (Fig. 9, item 12 (part of filling space ([0258]))) whose side surfaces are surrounded by a plurality of mold plates (Fig. 9, items 10 (lower ram), 26 (upper ram) and 28 (die));
heating and melting the supplied resin material and cooling and solidifying the melted resin material repeatedly to form resin layers repeatedly (for example, as shown in Fig. 28) in the resin block forming space ([0017], [0018], [0057]; The thermal treatment in the course of sintering converts a fine- or coarse-grain body formed in a proceeding process step, for example by means of extrusion or powder pressing, to a solid workpiece ([0057], lines 11-14));
lowering a bottom surface plate (Figs. 9 and 12, item 10 (see a downward arrow in Fig. 12)) defining a bottom surface of the resin block forming space in which the resin layers are formed whenever forming each of the resin layers so that each of the resin layers formed in the resin block forming space is sequentially laminated on the bottom surface plate or on each of the previously solidified resin layers (as shown in Figs. 9-28); and 
repeating the lamination of the resin layer to form the resin block in which the resin layers are laminated (as shown on Fig. 28 (four layers compact 32 is formed (repeatedly) ([0271]))).
However, Casellas does not explicitly discloses that, a material is a resin material. In the same field of endeavor, making preform, Van Ert discloses that, the present invention involves a method of molding parts utilizing scrap or waste plastic materials (col. 3, lines 33-34).
The claimed a material is a resin material is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with molding a resin block product comes from Van Ert itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casellas to incorporate the teachings of Van Ert to provide that a material is a resin material. Doing so would be possible to apply waste plastic material into the preform which is less costly to manufacture than preforms made only of virgin resin, as recognized by Van Ert (col. 1, lines 39-48).   
Regarding claims 2, 7, Casellas does not explicitly disclose that the heating and melting the supplied resin material are performed from an upper surface of the resin block to be formed by a heating plate. Van Ert discloses that, as illustrated in Fig. 1, the heated platen assembly 24 includes a movable, first or upper platen 31, which is preferably insertable into the frame 12 (col. 4, lines 38-41). Van Ert discloses that, as illustrated in Fig. 10, the resin and the waste plastic material are consolidated under heat and pressure (related to claim 7), and are combined with the reinforced fibers and the top and bottom layers 39 and 42 to form a consolidated blank or preform 43, which preferably has an outline that is substantially similar to a desired outline of the finished part (col. 6, lines 17-22). Thus, Van Ert discloses that, the heating and melting the supplied resin material are performed from an upper surface of the resin block to be formed by a heating plate (i.e., the heated platen 24), the heating plate constituting an upper surface of the resin block forming space, the heating plate defining an upper surface of the resin block to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casellas to incorporate the teachings of Van Ert to provide that the heating and melting the supplied resin material are performed from an upper surface of the resin block to be formed by a heating plate. Doing so would be possible to heat and compress unconsolidated blank to form the preform, as recognized by Van Ert (col. 1, lines 55-63).
Regarding claims 3, 9, Casellas does not explicitly disclose the forming the resin block in the resin block forming space is performed under condition that the resin material in the resin block forming space is compressed at a predetermined pressure through a heating plate. Van Ert discloses that, as illustrated in Fig. 1, the heated platen assembly 24 includes a movable, first or upper platen 31, which is preferably insertable into the frame 12 (col. 4, lines 38-41). Van Ert discloses that, as illustrated in Fig. 10, the resin and the waste plastic material are consolidated under heat and pressure, and are combined with the reinforced fibers and the top and bottom layers 39 and 42 to form a consolidated blank or preform 43, which preferably has an outline that is substantially similar to a desired outline of the finished part (col. 6, lines 17-22). Further, Van Ert also discloses that, as illustrated in Fig. 1, the mold 26 includes first and second mold portions 34 and 36, respectively, for comprising and shaping material disposed therebetween. The mold portions 34 and 36 may be thermally regulated so as to heat and/or cool material disposed therebetween (col. 4, lines 45-50) (related to claim 9). Thus, Van Ert discloses that a heating plate (either the upper plate or the lower plate) is applied to compress the resin block at a predetermined pressure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casellas to incorporate the teachings of Van Ert to provide that the forming the resin block in the resin block forming space is performed under condition that the resin material in the resin block forming space is compressed at a predetermined pressure through a heating plate. Doing so would be possible to heat and compress unconsolidated blank to form the preform, as recognized by Van Ert (col. 1, lines 55-63).
Regarding claim 4, Casellas discloses that, as illustrated in Fig. 28, the forming the resin block in the resin block forming space is performed under condition that the resin material in the resin block forming space is compressed at a predetermined pressure through the bottom surface plate ([0017], [0018], [0057]; The thermal treatment in the course of sintering converts a fine- or coarse-grain body formed in a proceeding process step, for example by means of extrusion or powder pressing, to a solid workpiece ([0057], lines 11-14)). 
Regarding claims 5-6, 8, 10, Casellas does not explicitly disclose the resin material is a crushed resin obtained by crushing any resin product. Van Ert discloses that, the resin material is a resin pellet and/or a crushed resin obtained by crushing any resin product (col. 3, lines 33-53; as shown in Figs. 4 and 7 (resin powder dropping into the retaining region 29 from the depositing device 16 and 18, respectively; the resin may have any suitable configuration such as granules, beads, and/or pellets, and preferably functions as reinforcing material for strengthening the resultant preform (col. 4, lines 19-22))).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casellas to incorporate the teachings of Van Ert to provide that the resin material is a crushed resin obtained by crushing any resin product. Doing so would be possible to apply waste plastic material into the preform which is less costly to manufacture than preforms made only of virgin resin, as recognized by Van Ert (col. 1, lines 39-48).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhamu et al. (US 20080299419) discloses that, as illustrated in Fig. 4, a pair of movable members 344 in the x-direction and another pair of movable members 342 in the Y-direction ([0064], lines 6-8 from bottom).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741